Citation Nr: 1542031	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-05 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable initial evaluation for service-connected left ear hearing loss prior to April 28, 2015.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left ear hearing loss on and after April 28, 2015.  

3.  Entitlement to an initial compensable evaluation for service-connected liver cirrhosis prior to July 30, 2010.  

4.  Entitlement to an initial evaluation in excess of 50 percent for service-connected liver cirrhosis on and after July 30, 2010.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to October 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from 2010 and 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  That rating decision, in pertinent part, awarded service connection for left ear hearing loss and liver cirrhosis, and denied entitlement to a total disability rating based on individual unemployability (TDIU).  

The Board issued a March 2015 decision remanding the issues remaining on appeal to the Agency of Original Jurisdiction (AOJ) for obtaining the outstanding VA treatment records and more current examinations.  The case has since been returned to the Board for appellate review.  

In that March 2015 decision, the Board also granted the Veteran's claim for TDIU.  The AOJ implemented that award in a May 2015 rating decision, effective July 30, 2010.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record does not indicate that the appellant has initiated an appeal with the AOJ's effective date.  Thus, that matter is not in appellate status.  Grantham, 114 F.3d at 1158.  As the AOJ's May 2015 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

The AOJ's May 2015 rating decision also increased the Veteran's evaluation for service-connected left ear hearing loss to 10 percent effective April 28, 2015, and his evaluation for liver cirrhosis to 50 percent effective July 30, 2010.  As such, left ear hearing loss is currently assigned a noncompensable evaluation as of July 30, 2010, and a 10 percent evaluation as of April 28, 2015; and cirrhosis is currently assigned a noncompensable evaluation as of January 15, 2009, and a 50 percent evaluation as of July 30, 2010.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to a higher initial evaluation for left ear hearing loss and a higher evaluation for cirrhosis remain on appeal and have been recharacterized as reflected on the title page.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran's Virtual VA claims file includes records from the East Orange VA Medical Center (VAMC) for treatment from January 2012 to June 2015.  These records were associated with the Veteran's Virtual VA file following the RO's December 2012 statement of the case (SOC) and the AOJ's May 2015 supplemental statement of the case (SSOC).  Referral to the RO of the evidence received directly by the Board is generally required.  38 C.F.R. § 20.1304 (2015).  However, with respect to increase initial evaluation for left ear hearing loss, these records are duplicative of records from the East Orange VAMC for treatment from June 2010 through February 2015.  The Veteran sought no audiological treatment from February 2015 through June 2015, and the AOJ reviewed the treatment records through February 2015 in their May 2015 SSOC.  Therefore, no written waiver is required.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010).  With respect to increased evaluation for cirrhosis, this decision remands the claim for further development, and the AOJ will have the opportunity on remand to consider the evidence submitted since the December 2012 SOC and May 2015 SSOC.  See 38 C.F.R. § 20.1304.  All other documents in Virtual VA are duplicative of those in VBMS.  

The issue of increased evaluation for service-connected diabetes has been raised by the record in a January 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of increased evaluation for liver cirrhosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is manifested by, at most, level VII hearing acuity prior to April 28, 2015.  

2.  The Veteran's left ear hearing loss is manifested by level XI hearing acuity on and after April 28, 2015.  

2.  The Veteran's right ear hearing loss is not service-connected, and is assigned a level I hearing acuity throughout the appellate period.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-connected left ear hearing loss have not been met prior to April 28, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  The criteria for an evaluation in excess of 10 percent for service-connected left ear hearing loss have not been met on and after April 28, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486 .

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the service treatment records with the VBMS file, and the East Orange VAMC treatment records with the VBMS file in July 2011 and April 2015.  In November 2010, the Veteran filed a September 2010 private audiogram from the Southern Ocean Community Hospital.  However, in his February 2013 substantive appeal, he specified that he had only visited a local clinic once for his hearing loss, and otherwise sought treatment through the East Orange VAMC and Brick Community Based Outpatient Clinic (CBOC).  Thus, the Board concludes that the September 2010 private audiogram is the only available private treatment record relevant to the claim of increased evaluation for left ear hearing loss.  

In May 2011 and April 2015, the VA provided the Veteran with audiological examinations.  The examinations and opinions are adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123.  The opinion and conclusion of an examination are adequate when the examiner supports the conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Id. at 124.  Here, the VA examination reports show that each examiner considered the relevant history of the Veteran's in-service noise exposure as an engineman, addressed his symptoms, and performed an audiological examination.  The examiners also provided puretone thresholds and Maryland CNC speech recognitions scores that can be applied to the Schedule for Rating Disabilities in evaluating the Veteran's hearing loss under 38 C.F.R. § 4.85.  

The Board also finds that the AOJ has complied with the Board's March 2015 remand directives.  In March 2015, the Board remanded the issues remaining on appeal to obtain any outstanding VA treatment records and schedule VA examinations.  In April 2015, the AOJ obtained the outstanding East Orange VAMC treatment records, and scheduled the Veteran for VA examinations.  As discussed above, the April 2015 audiological examination was adequate.  As such, the AOJ has complied with all remand directives, and the Board may proceed with adjudication.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Neither the Veteran nor his representative has identified any additional outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.  The record also does not otherwise indicate the existence of any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Law and Analysis

The Veteran seeks an increased evaluation for his left ear hearing loss.  The RO granted service connection for left ear hearing loss in the July 2011 rating decision on appeal, assigning a noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In August 2011, he appealed the RO's initial noncompensable evaluation; and in a January 2012 statement, he argued that his hearing aids only provide some relief.  In his February 2013 substantive appeal, he specified that his hearing aids work adequately in his nonservice-connected right ear, but do little or nothing to improve his service-connected left ear hearing loss with regard to hearing conversation.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim, and the appeal will be denied.

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  
Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  

When hearing loss is service connected in only one ear, the non-service connected ear will be assigned a Roman Numeral designation of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. §§ 3.383, 4.85(f).  38 C.F.R. § 3.383 provides that where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under 38 C.F.R. § 3.385, the hearing impairment in the non-service-connected ear will be considered in evaluating the service-connected disability so long as the non-service connected disability was not a result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  Evaluating Table VII reflects that for this provision to apply, the service-connected ear must have a Roman numeral designation of X or XI.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.  

A September 2010 private audiogram showed speech recognition ability of 92 percent in the right ear and of 56 in the left ear.  Puretone thresholds, in decibels, were as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
20
25
20
30
35
Left 
25
35
50
65
65

Thereafter, a May 2011 VA examination was conducted.   There was speech recognition ability of 94 percent in the right ear and of 70 in the left ear.  

Puretone thresholds, in decibels, were as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
10
10
10
30
30
Left 
25
35
50
65
75

An April 2015 VA examination was conducted.  At that examination, the Veteran reported difficulty hearing with background noise and that without his hearing aids he cannot localize sound or communicate in large spaced areas.  The speech audiometry showed speech recognition ability of 94 percent in the right ear and of 16 in the left ear.  Puretone thresholds, in decibels, were as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
20
15
10
25
30
Left 
65
75
60
70
75

As an initial matter, in the present case, the Veteran is in receipt of service connection for hearing loss only in the left ear.  As discussed above, the Veteran's September 2010 private audiogram shows a speech discrimination score of 92 percent in the right ear.  Therefore, the Veteran's right ear could have a loss of hearing acuity that meets the criteria of 38 C.F.R. § 3.385 for VA purposes.  As such, the Board very carefully considered the provisions of 38 C.F.R. § 3.383.  Nevertheless, as will be discussed below, the Veteran's left ear alone did not have a Roman numeral designation of X or XI based on that September 2010 private audiogram, and would not be evaluated as 10 percent disabling at that time.  Accordingly, 38 C.F.R. § 3.383 is not for application prior to April 28, 2015.  

While the Veteran's left ear hearing loss ultimately deteriorated to a level meriting the designation of Roman numeral XI at the April 2015 VA examination, at that time the Veteran's right ear did not show a loss of hearing acuity meeting the criteria of 38 C.F.R. § 3.385.  Accordingly, 38 C.F.R. § 3.383 is not for application on and after April 28, 2015.  The loss of the right ear hearing acuity will be assigned a Roman numeral designation of I throughout the appellate period.  38 C.F.R. § 4.85(f).  The Veteran should rest assured that this has not affected the outcome of his claim, as the results of the September 2010 private audiogram, May 2011 VA examination, and April 2015 VA examination each dictate the designation of Roman numeral I under Table VI regardless of whether or not his right ear hearing loss is considered service-connected.  

Given the findings of the September 2010 private audiogram, the mechanical application of the above results compels a numeric designation of VII in the left ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of Roman numeral VII in the left ear and I in the right ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  The mechanical application of the above to the findings of the May 2011 VA examination results compels a numeric designation of V in the left ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of V in the left ear and I in the right ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100 prior to April 28, 2015.  

The Veteran sought routine audiological care at the East Orange VAMC and Brick CBOC between the May 2011 VA examination and the April 2015 VA examination.  These visits included audiological evaluations, ordering hearing aids, hearing aid fittings, follow up visits to adjust his hearing aids, and re-evaluations at six-month intervals.  At these visits, the Veteran voiced his concerns over the significant decline in his hearing acuity from May 2011 through October 2011, and his problems with speech discrimination.  However, these audiological treatment notes do not include the results of any audiogram or speech discrimination testing, and therefore cannot be applied to the tables outlined in 38 C.F.R. § 4.85 to determine if an earlier compensable evaluation would be warranted.  

The mechanical application of the above to the findings of the April 2015 VA examination results compels a numeric designation of XI in the left ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of XI in the left ear and I in the right ear requires the assignment of a 10 percent evaluation under Diagnostic Code 6100 on and after April 28, 2015.  

The audiological testing results do not meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) prior to April 2015 based on the September 2010 private audiogram and May 2011 VA examination, as the evaluation at each of the four specified frequencies is not 55 decibels or more.  The audiological testing results do not meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(b) prior to April 2015 based on the September 2010 private audiogram and May 2011 VA examination, as the evaluation at 1000 Hertz is not less than 30 decibels, and is also not 70 decibels or more at 2000 Hertz.  

The audiological testing results do meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) on and after April 2015 based on the most recent VA examination in April 2015, as the evaluation at each of the four specified frequencies is 55 decibels or more.  Applying Table VIa to the April 2015 VA examination results yields the designation of Roman number VI, based on puretone threshold averages of 70 decibels.  This is actually a lower Roman numeral designation than that achieved by applying Table VI, with the result of a Roman numeral XI.  Under Table VII (38 C.F.R. § 4.85), the designation of VI in the left ear based on Table VIa and I in the right ear would require the assignment of a noncompensable evaluation under Diagnostic Code 6100.  Therefore, applying 38 C.F.R. § 4.86(a) would not be to the Veteran's benefit, as Table VI yields a higher evaluation for the period on and after April 28, 2015.  The April 2015 audiological testing results do not meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(b), as the evaluation at 1000 Hertz is not less than 30 decibels; and, again, would not yield a higher evaluation.  

Based upon the evidence of record, the Veteran does not meet the criteria for a compensable rating under 38 C.F.R. § 4.85 prior to April 28, 2015, or a rating in excess of 10 percent on and after that date.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345.  The preponderance of the evidence is against an increased schedular rating for either stage of the appellate period, as the audiometric evaluations of record support the initial noncompensable evaluation and currently assigned compensable evaluation.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Thun, 22 Vet. App. 111; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.  

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual to require an extraschedular evaluation.  Despite the Veteran's concerns regarding speech discrimination and his ability to hear conversation in his February 2013 substantive appeal; hearing loss is expressly contemplated by the rating schedule, which evaluates both puretone threshold average and speech discrimination (the ability to distinguish between sounds and voices).  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  To the extent the Veteran has complained of the inability to hear or understand words to his VA audiological care providers, 38 C.F.R. § 4.86 contemplates patterns of hearing impairment that are an extreme handicap.  See 64 Fed. Reg. 25203 (May 11, 1999).  However, as discussed above, the audiometric findings do not support increased evaluation under tables outlined in 38 C.F.R. § 4.85, even when applying 38 C.F.R. § 4.86.  

The Board further notes that May 2011 and April 2015 VA examinations addressed the functional effects of the Veteran's hearing loss.  In April 2015, for example, the Veteran described his difficulty hearing with background noise and that without his hearing aids he cannot localize sound or communicate in large areas.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board has considered this lay statement in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.


ORDER

An initial compensable evaluation for left ear hearing loss prior to April 28, 2015 is denied.  

An initial evaluation in excess of 10 percent for left ear hearing loss on and after April 28, 2015 is denied.  


REMAND

Although the Board regrets the additional delay, remand is required on the issue of entitlement to increased evaluation for liver cirrhosis.  The Veteran has filed two statements by Dr. SR of Thomas Jefferson University Hospital.  These statements reflect that the Veteran was referred to Dr. SR by Dr. PP, and that Dr. SR copied Dr CL, Dr. PKC, Dr. FCL, Dr. MG, Dr. JAK, and Dr. SBW on her statement reporting on the status of the Veteran's cirrhosis.  Moreover, in August 2015, the Veteran's representative filed the results of endoscopies performed through Relay Health.  The endoscopy reports indicate that Dr. MAR ordered the tests, and the representative's handwritten notes indicate that Dr. MAR is a new doctor for the Veteran.  Remand is required for obtaining these private treatment records from Thomas Jefferson University Hospital, Dr. SR, Dr. PP, Dr CL, Dr. PKC, Dr. FCL, Dr. MG, Dr. JAK, Dr. SBW, Relay Health, and Dr.  MAR.  

Finally, the representative's August 2015 statement indicates that the Veteran has been hospitalized, and will require liver transplant; this indicates a worsening of the condition.  On remand, the AOJ should also schedule the Veteran for a VA examination, to give the examiner performing the examination the opportunity to review the private treatment records recovered on remand, and comment on whether the Veteran's liver cirrhosis has gotten worse.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center to obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made to the East Orange VAMC, Brick CBOC, and Howard VA Outpatient Clinic for treatment since June 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for records from Thomas Jefferson University Hospital, Dr. SR, Dr. PP, Dr CL, Dr. PKC, Dr. FCL, Dr. MG, Dr. JAK, Dr. SBW, Relay Health, and Dr. MAR.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected liver cirrhosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must comment on the severity of the Veteran's liver cirrhosis and report all signs and symptoms necessary for rating the disability, including whether he has generalized weakness, substantial weight loss, persistent jaundice, ascites (including the frequency of episodes or whether ascites is refractory to treatment), hepatic encephalopathy (including whether hepatic encephalopathy is refractory to treatment), or hemorrhage from varices or portal gastropathy (including whether hemorrhage from varices or portal gastropathy is refractory to treatment).  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


